DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The use of the following trademarks have been noted in this application:
Excel at ¶0004
Wherever the trademark appears, each letter of the trademark should be capitalized, or the proper trademark indication should be included. Each instance of the trademark should be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 contains the trademark/trade name “.NET”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a software development platform and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites dependency on claim 17, which is not a previously set forth claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Grigore (US Patent Application Publication 2022/0012025), referred to as Grigore herein.
Mezick (US Patent Number 5,872,974), referred to as Mezick herein.
Todd et al. (US Patent Number 7,100,123), referred to as Todd herein.
Microsoft.com (“NativeWindow.Handle Property”, https://web.archive.org/web/20191206173351/https://docs.microsoft.com/en-us/dotnet/api/system.windows.forms.nativewindow.handle?view=netframework-4.8), referred to as Microsoft herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 15-17, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigore in view of Mezick.


Regarding claim 1, Grigore discloses a method for training a device to successfully interact with an application, comprising (Grigore, Abstract with ¶0129-¶0130 – users design application UI automation workflows to be executed by robots):
placing, by the device, a target mechanism over a first control of the application; determining, by the device, coordinates of the target mechanism; capturing, by the device, a location of the target mechanism (Grigore, Fig. 7B and 7Q with ¶0162-¶0165 – user indicates the application to be selected and identified. Fig. 7C-7D, 7L with ¶0160, ¶0163, ¶0181-¶0182 – user indicates locations anchors for UI element targets for automation);
acquiring, by the device and using the target mechanism location, a window 
connecting the device to a GUI of the application; and integrating the device to the application, wherein integrating the device to the application comprises the device being automated to interact with the application (Grigore, Fig. 7S with ¶0165-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows. See also Fig. 6E with ¶0149 and ¶0153. ¶0129-¶0130 – users design application UI automation workflows to be executed by robots).
However, Grigore appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Mezick discloses determining a program window (Mezick, 6:3-14), including
 ascertaining, by the device and using the window handle, a ClassName of the application window (Mezick, Fig. 2 with 5:45-6:2 – window handle is used to uniquely identify a particular window within the OS environment. 6:16-57 – window class name is determined from the window handle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application window selection of Grigore to include identification of handle and class name based on the teachings of Mezick. The motivation for doing so would have been more effectively identify window control and functionality (Mezick, 7:1-47).

Regarding claim 2, Grigore as modified discloses the elements of claim 1 above, and further discloses wherein integrating the device to the application further comprises: obtaining, by the device, a GUI scripting engine of the application, and generating, by the device, a live reference to the GUI (Grigore, ¶0171-¶0173 – detecting application name, version, and screen contents of an application window. Fig. 7S with ¶0161-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows. In this case, the GUI scripting engine of the application is the RPA design interface and workflow for the application).

Regarding claim 3, Grigore as modified discloses the elements of claim 2 above, and further discloses comprising: accessing, by the device, one or more of the first control and a second control of the application (Grigore, at least Figs. 6E-6F, 6L with ¶0149, ¶0152-¶0153 – multiple controls for the calculator application are shown (e.g. the number 3 and the equal sign)).

Regarding claim 4, Grigore as modified discloses the elements of claim 1 above, and further discloses identifying, by the device, the control positioned below the target mechanism; providing, by the device, one or more actions capable of being performed by the control; and storing, by the device, information relevant to the control and the one or more actions capable of being performed by the control (Grigore, Fig. 7B and 7Q with ¶0162-¶0165 – user indicates the application to be selected and identified. Fig. 7S with ¶0165-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows).

Regarding claim 5, Grigore as modified discloses the elements of claim 4 above, and further discloses searching, by the device, the application GUI for new information relevant to one or more controls; identifying, by the device, new information relevant to the one or more controls; and comparing, by the device, the new information relevant to the one or more controls to the stored information relevant to the control (Grigore, ¶0074, ¶0085, ¶0088-¶0089, ¶0094-¶0096 – UI elements are stored in a database that is updated and changed in response to changes to the element, including based on UI version changes. See also ¶0093, ¶0105, and ¶0156).

Regarding claim 8, Grigore discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: One or more instructions that, when executed by one or more processors, cause the one or more processors to (Grigore, ¶0129-¶0130 – users design application UI automation workflows to be executed by robots. ¶0193 – processor executing instructions stored in hardware memory):
place a target mechanism over a first control of an application; determine the coordinates of the target mechanism; capture a location of the target mechanism (Grigore, Fig. 7B and 7Q with ¶0162-¶0165 – user indicates the application to be selected and identified. Fig. 7C-7D, 7L with ¶0160, ¶0163, ¶0181-¶0182 – user indicates locations anchors for UI element targets for automation);
acquire, using the target mechanism location, a window determine, using the 
connect to a GUI of the application; and integrate into the application, wherein integrating to the application comprises the one or more processors being automated to interact with the application (Grigore, Fig. 7S with ¶0165-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows. See also Fig. 6E with ¶0149 and ¶0153. ¶0129-¶0130 – users design application UI automation workflows to be executed by robots).
However, Grigore appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Mezick discloses determining a program window (Mezick, 6:3-14), including
 ascertaining, by the device and using the window handle, a ClassName of the application window (Mezick, Fig. 2 with 5:45-6:2 – window handle is used to uniquely identify a particular window within the OS environment. 6:16-57 – window class name is determined from the window handle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application window selection of Grigore to include identification of handle and class name based on the teachings of Mezick. The motivation for doing so would have been more effectively identify window control and functionality (Mezick, 7:1-47).

Regarding claim 9, Grigore as modified discloses the elements of claim 8 above, and further discloses wherein the instructions further cause the one or more processors to: obtain a GUI scripting engine of the application, and generate a live reference to the GUI (Grigore, ¶0171-¶0173 – detecting application name, version, and screen contents of an application window. Fig. 7S with ¶0161-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows. In this case, the GUI scripting engine of the application is the RPA design interface and workflow for the application).

Regarding claim 10, Grigore as modified discloses the elements of claim 9 above, and further discloses wherein the instructions cause the one or more processors to: access one or more of the first control and a second control of the application (Grigore, at least Figs. 6E-6F, 6L with ¶0149, ¶0152-¶0153 – multiple controls for the calculator application are shown (e.g. the number 3 and the equal sign)).

Regarding claim 11, Grigore as modified discloses the elements of claim 8 above, and further discloses wherein the instructions further cause the one or more processors to: identify the control positioned below the target mechanism; provide one or more actions capable of being performed by the control; and store information relevant to the control and to the one or more actions capable of being performed by the control (Grigore, Fig. 7B and 7Q with ¶0162-¶0165 – user indicates the application to be selected and identified. Fig. 7S with ¶0165-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows).

Regarding claim 12, Grigore as modified discloses the elements of claim 11 above, and further discloses wherein the instructions further cause the one or more processors to: search the application GUI for new information relevant to one or more controls; identify new information relevant to the one or more controls; and compare the new information relevant to the one or more controls to the stored information relevant to the control (Grigore, ¶0074, ¶0085, ¶0088-¶0089, ¶0094-¶0096 – UI elements are stored in a database that is updated and changed in response to changes to the element, including based on UI version changes. See also ¶0093, ¶0105, and ¶0156).


Regarding claim 15, Grigore discloses a system for training a device to successfully interact with an application, comprising (Grigore, ¶0129-¶0130 – users design application UI automation workflows to be executed by robots):
placing, by the device, a target mechanism over a first control of the application; determining, by the device, coordinates of the target mechanism; capturing, by the device, a location of the target mechanism (Grigore, Fig. 7B and 7Q with ¶0162-¶0165 – user indicates the application to be selected and identified. Fig. 7C-7D, 7L with ¶0160, ¶0163, ¶0181-¶0182 – user indicates locations anchors for UI element targets for automation);
acquiring, by the device and using the target mechanism location, a window 
connecting the device to a GUI of the application; and integrating the device to the application, wherein integrating the device to the application comprises the device being automated to interact with the application (Grigore, Fig. 7S with ¶0165-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows. See also Fig. 6E with ¶0149 and ¶0153. ¶0129-¶0130 – users design application UI automation workflows to be executed by robots).
However, Grigore appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Mezick discloses determining a program window (Mezick, 6:3-14), including
 ascertaining, by the device and using the window handle, a ClassName of the application window (Mezick, Fig. 2 with 5:45-6:2 – window handle is used to uniquely identify a particular window within the OS environment. 6:16-57 – window class name is determined from the window handle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the application window selection of Grigore to include identification of handle and class name based on the teachings of Mezick. The motivation for doing so would have been more effectively identify window control and functionality (Mezick, 7:1-47).

Regarding claim 16, Grigore as modified discloses the elements of claim 15 above, and further discloses wherein integrating the device to the application further comprises: obtaining, by the device, a GUI scripting engine of the application, and generating, by the device, a live reference to the GUI (Grigore, ¶0171-¶0173 – detecting application name, version, and screen contents of an application window. Fig. 7S with ¶0161-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows. In this case, the GUI scripting engine of the application is the RPA design interface and workflow for the application).

Regarding claim 17, Grigore as modified discloses the elements of claim 17 above, and further discloses accessing, by the device, one or more of the first control and a second control of the application (Grigore, at least Figs. 6E-6F, 6L with ¶0149, ¶0152-¶0153 – multiple controls for the calculator application are shown (e.g. the number 3 and the equal sign)).

Regarding claim 18, Grigore as modified discloses the elements of claim 15 above, and further discloses identifying, by the device, the control positioned below the target mechanism; providing, by the device, one or more actions capable of being performed by the control; and storing, by the device, information relevant to the control and the one or more actions capable of being performed by the control (Grigore, Fig. 7B and 7Q with ¶0162-¶0165 – user indicates the application to be selected and identified. Fig. 7S with ¶0165-¶0166, ¶0172 – automated actions with respect to the specified UI elements and application windows)

Regarding claim 19, Grigore as modified discloses the elements of claim 18 above, and further discloses searching, by the device, the application GUI for new information relevant to one or more controls; identifying, by the device, new information relevant to the one or more controls; and comparing, by the device, the new information relevant to the one or more controls to the stored information relevant to the control (Grigore, ¶0074, ¶0085, ¶0088-¶0089, ¶0094-¶0096 – UI elements are stored in a database that is updated and changed in response to changes to the element, including based on UI version changes. See also ¶0093, ¶0105, and ¶0156).



Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigore in view of Mezick in further view of Todd.

Regarding claim 6, Grigore as modified discloses the elements of claim 1 above, and further discloses wherein the device captures the 
However, Grigore as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor Todd discloses extracting data from a target window based on mouse location (Todd, Abstract), including
wherein the device captures the location of the target mechanism via a hook procedure (Todd, 12:31-39, 13:26-14:7 – mouse hook procedure used to capture the cursor coordinates).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hook procedure of Grigore as modified to capturing selection location based on the teachings of Todd. The motivation for doing so would have been to effectively realize access to the inputs for an input device such as a mouse (Todd, 11:59-63).

Regarding claim 13, Grigore as modified discloses the elements of claim 8 above, and further discloses wherein the device captures the 
However, Grigore as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor Todd discloses extracting data from a target window based on mouse location (Todd, Abstract), including
wherein the device captures the location of the target mechanism via a hook procedure (Todd, 12:31-39, 13:26-14:7 – mouse hook procedure used to capture the cursor coordinates).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hook procedure of Grigore as modified to capturing selection location based on the teachings of Todd. The motivation for doing so would have been to effectively realize access to the inputs for an input device such as a mouse (Todd, 11:59-63).




Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigore in view of Mezick in further view of Microsoft.


Regarding claim 7, Grigore as modified discloses the elements of claim 1 above, and further discloses wherein acquiring the window handle of the application window comprises using an 
However, Grigore as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Microsoft discloses obtaining a window handle of the application window using an API baked into .Net (Microsoft, Pages 1-3 – .NET API for obtaining window handle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the window handle acquisition of Grigore as modified to use an API baked into .Net based on the teachings of Microsoft. The motivation for doing so would have been to use well known routines with wide compatibility for software implementation.

Regarding claim 14, Grigore as modified discloses the elements of claim 8 above, and further discloses wherein acquiring the window handle of the application window comprises using an 
However, Grigore as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Microsoft discloses obtaining a window handle of the application window using an API baked into .Net (Microsoft, Pages 1-3 – .NET API for obtaining window handle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the window handle acquisition of Grigore as modified to use an API baked into .Net based on the teachings of Microsoft. The motivation for doing so would have been to use well known routines with wide compatibility for software implementation.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grigore in view of Mezick in further view of Todd in further view of Microsoft.

Regarding claim 20, Grigore as modified discloses the elements of claim 19 above, and further discloses wherein the device captures the 
and wherein acquiring the window handle of the application window comprises using an 
However, Grigore as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor Todd discloses extracting data from a target window based on mouse location (Todd, Abstract), including
wherein the device captures the location of the target mechanism via a hook procedure (Todd, 12:31-39, 13:26-14:7 – mouse hook procedure used to capture the cursor coordinates).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hook procedure of Grigore as modified to capturing selection location based on the teachings of Todd. The motivation for doing so would have been to effectively realize access to the inputs for an input device such as a mouse (Todd, 59-63).
However, Grigore as modified appears not to expressly disclose an API baked into .NET. However, in the same field of endeavor, Microsoft discloses obtaining a window handle of the application window using an API baked into .Net (Microsoft, Pages 1-3 – .NET API for obtaining window handle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the window handle acquisition of Grigore as modified to use an API baked into .Net based on the teachings of Microsoft. The motivation for doing so would have been to use well known routines with wide compatibility for software implementation.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References are at least relevant as indicated in the corresponding summary.
Singh et al. (US Patent Application Publication 2022/0035641) – RPA implemented on selected application window via computer vision recognition of elements.
Stan (US Patent Number 11,294,793) - RPA implemented on selected application window via computer vision recognition of elements.
Munteanu (US Patent Application Publication 2021/0200560) - RPA implemented on selected application window.
Lupu (US Patent Number 6,721,950) – mouse hook procedure for capturing pointer coordinates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175